Department of Health and Human Services
DEPARTMENTAL APPEALS BOARD

Civil Remedies Division

In the Case of:
Kathleen M. Casey DATE: November 13, 1995
Petitioner,

Docket No. C=95~-138
Decision No. CR401

-v-

The Inspector General.

DECISION

By letter dated April 14, 1995, Kathleen M. Casey, the
Petitioner herein, was notified by the Inspector General
of the U.S. Department of Health & Human Services (I.G.),
that it had been decided to exclude Petitioner for a
period of five years from participation in the Medicare
program and from participation in the State health care
programs defined in section 1128(h) of the Social
Security Act (Act), which are referred to herein as
"Medicaid." The I.G.'s rationale was that exclusion, for
at least five years, is mandated by sections 1128(a) (1)
and 1128(c)(3)(B) of the Act because Petitioner had been
convicted of a criminal offense related to the delivery
of an item or service under Medicaid.

Petitioner requested a review of the I.G.'s action by an
administrative law judge (ALJ) of the Departmental
Appeals Board (DAB). I conducted a prehearing conference
in this case on June 20, 1995, at which time the parties
agreed that there were no genuine issues of material fact
which need to be resolved by an in-person hearing.
Accordingly, I established a schedule for the parties to
file briefs and documentary evidence. In her initial
brief, the I.G. moved for summary disposition.

Petitioner filed a response and the I.G. filed a reply.

Because I have determined that there are no facts of
decisional significance genuinely in dispute, and that
the only matters to be decided are the legal implications
of the undisputed facts, I have decided the case on the
basis of the parties' written submissions.
2

I find no reason to disturb the I.G.'s determination to
exclude Petitioner from participation in the Medicare and
Medicaid programs for a period of five years.

APPLICABLE LAW

Sections 1128(a) (1), and 1128(c)(3)(B) of the Act make it
mandatory for any individual who has been convicted of a
criminal offense related to the delivery of an item or
service under Medicare or Medicaid to be excluded from
participation in such programs for a period of at least
five years.

FINDINGS OF FACT AND CONCLUSIONS OF LAW !

1. As a part of its function, Medicaid administers the
personal care attendant program, which provides benefits
to eligible permanently or chronically disabled
recipients who need assistance in their activities of
daily living so that they can remain in the community and
out of institutional settings. I.G. Ex. 3.

2. Petitioner was a personal care attendant who received
reimbursement from Medicaid for furnishing items or
services to two mentally retarded individuals living in
her home. P. Ex. 2; I.G. Ex. 1, 3.

3. Petitioner was indicted on May 19, 1994, by the
Commonwealth of Massachusetts, on charges of Larceny By
False Pretenses (obtaining money from the Massachusetts
Department of Public Welfare by making false
representations) and Medicaid False Claims (knowingly and
willfully causing false statements in applications for
payments from Medicaid). I.G. Ex. 1, 2.

4. On November 17, 1994, Petitioner pled guilty in
Suffolk Superior Court to two counts of Larceny By False
Pretenses and one count of Medicaid False Claims. I.G.
Ex. 3, 4, 5.

' Y admit into evidence Petitioner's Exhibits (P.
Ex.) 1 and 2 and I.G. Exhibits (I.G. Ex.) 1- 8. I
reject I.G. Ex. 9, which is a copy of the notice letter
informing Petitioner of her exclusion. In my Order of
June 22, 1995, I instructed the parties not to file the
notice letter as an exhibit.
3

5. A Massachusetts State court accepted Petitioner's
plea and entered judgment against Petitioner, sentencing
Petitioner to one year's imprisonment (consisting of
seven days actual incarceration with the remaining 358
days to be under supervised probation) and requiring
Petitioner to pay $16,000 restitution. P. Ex. 2; I.G.
Ex. 4, 5.

6. Petitioner's plea of guilty and the Massachusetts
court's acceptance of that plea constitute a valid
conviction for purposes of section 1128(i)(1) and (3) of
the Act.

7. The offenses to which Petitioner pled guilty are
program-related within the meaning of section 1128(a) (1)
of the Act. P. Ex. 2; I.G. Ex. 1 - 7.

8. Exclusion from the Medicare and Medicaid programs
pursuant to section 1128(a) is remedial in nature.
Mannochio v. Kusserow, 961 F.2d 1539, 1541 (11th Cir.
1992); Kahn v. Inspector General of U.S. Department of

Health and Human Services, 848 F. Supp. 432 (S.D.N.Y.
1994); Westin'v. Shalala, 845 F. Supp. 1446 (D. Kan.
1994); Jack W. Greene, DAB CR19 (1989), aff'd DAB 1078

(1989), aff'd sub nom Greene v. Sullivan, 731 F. Supp.
838 (E.D. Tenn. 1990).

9. Petitioner's argument that her conviction was
obtained by fraud is a collateral attack on her
conviction, and I do not have the authority to consider
that defense. Douglas Schram, M.D., DAB 1372 (1992);
Sonia M. Gerzoung, M.D., DAB CR286 (1993); Peter J.

Ed , DAB 1330 (1992).

10. I am without authority to alter the date on which
Petitioner's exclusion begins.

11. Petitioner must be excluded from being a provider in
the Medicare and Medicaid programs for a five year
mandatory period. Act, Section 1128(a) (1); Prabha
Prakash, M.D., DAB CR265 (1993); Arthur B. Stone, D.P.M.,
DAB CR26 (1989); Elsbeth Barnes, DAB CR340 (1994).

PETITIONER'S ARGUMENT

Petitioner contends that her exclusion is punitive rather
than remedial. She asserts also that her guilty plea was
obtained by fraudulent means and therefore cannot serve
as basis for an exclusion under section 1128(a) (1).
Further, she maintains that, inasmuch as she ceased work
in the mental health field in June 1994, she should be
4

credited with this time against the five-year exclusion
period.

DISCUSSION

The statute under which the I.G. seeks to exclude
Petitioner -- section 1128(a)(1) of the Act -- requires,
initially, that Petitioner have been convicted of a
criminal offense.

Section 1128(i) provides that an individual will be
deemed "convicted" under any of the following
circumstances:

(1) when a judgment of conviction has been entered
against the individual or entity by a Federal,
State, or local court, regardless of whether there
is an appeal pending or whether the judgment of
conviction or other record relating to criminal
conduct has been expunged;

(2) when there has been a finding of guilt against
the individual or entity by a Federal, State, or
local court;

(3) when a plea of guilty or nolo contendere by the
individual or entity has been accepted by a Federal,
State, or local court or

(4) when the individual or entity has entered into
participation in a first offender, deferred
adjudication, or other arrangement or program where
judgement of conviction has been withheld.

In the case at hand, sections 1128(i)(1) and (3) are
obviously applicable. The uncontested facts are that
Petitioner pled guilty and the court accepted her plea.

Next, section 1128(a)(1) requires that Petitioner's
criminal conviction must be related to the delivery of an
item or service under Medicare or Medicaid. A conviction
meets this statutory test where there is a nexus or
common sense connection between the criminal offense for
which the petitioner has been convicted and the delivery
of an item or service under Medicare or Medicaid.

Carolyn Nagy, DAB CR182 (1992); Berton Siegel, D.O., DAB
1467 (1994).

In this regard, the record reveals that the two offenses
to which Petitioner pled guilty (one count of willfully
causing false statements or representations to be made in
5

application for a Medicaid benefit payment and two counts
of obtaining money from the Massachusetts Department of
Public Welfare by false pretenses) are both program-
related. Petitioner's misrepresentations resulted in her
being paid by Medicaid for services she did not, in fact,
provide.

The factual background of Petitioner's illicit activities
involves Petitioner acting as a personal care attendant
for two mentally retarded individuals living in her home.
I.G. Ex. 1, 3; Findings of Fact and Conclusions of Law
(FFCL) 1, 2. Petitioner was charged with administering
care to these two individuals in exchange for
reimbursement from Medicaid. As part of her function as
personal care attendant for these two individuals,
Petitioner was to keep records of the services she
provided so that Medicaid could reimburse her for those
services. I.G. Ex. 3; FFCL 1, 2. However, instead of
keeping accurate records, Petitioner made willful and
knowing misrepresentations on time sheets, knowing that
these misrepresentations would result in Medicaid
reimbursing her for services she did not, in fact,
provide. Both Petitioner's guilty plea to larceny and
her guilty plea to making false statements stem from her
making knowing and willful misrepresentations to the
Medicaid program. As such, her conviction is program-
related within the meaning of section 1128(a) (1).

Additionally, it is well established that convictions for
financial crimes, such as the filing of false claims for
reimbursement from Medicare or Medicaid, are program
related within the meaning of section 1128(a)(1). Jack
W. Greene, DAB CR19, aff'd DAB 1078 (1989), aff'd Greene
yv. Sullivan, 731 F. Supp. 835, 838 (E.D. Tenn. 1990). In
this case, Petitioner's criminal conviction meets this
test because it directly caused Medicaid to overpay
Petitioner. Moreover, Medicaid was the victim of
Petitioner's crime. Criminal convictions that are based
on the filing of false claims are program-related within
the meaning of section 1128(a)(1) and require that a
minimum mandatory five-year exclusion be imposed against
the perpetrator. Ian Cc. Klein, D.P.M., DAB CR177 (1992);
Nicholas J. Penna, D.M.D., DAB CR338 (1994).

Petitioner contends that the imposition of a five-year
mandatory exclusion against her is punitive rather than
remedial. While it is true that a second punishment for
the same offense could be violative of the Double
Jeopardy Clause of the United States Constitution, such
is not the case here. Also, appellate panels of the DAB
and several federal courts have considered whether the
imposition of an exclusion subsequent to a criminal
6

punishment for the same offense is constitutional and
have held that the exclusion does not violate the Double
Jeopardy Clause. Rather, the legislative history of the
Act and the language in decisions upholding the exclusion
reflect a remedial statutory purpose to enable the
Secretary to protect the integrity of federally-funded
health care programs. S. Rep. No. 109, 100th Cong, 1st
sess. 1-2 (1987), reprinted in 1987 U.S.C.C.A.N. 682;

Mannochio v. _Kusserows 961 F.2d 19994 1541 (11th Cir.

1992); ns) A 2.

Health and fuman services. 848 F. Sup. 432 (S.D.N.Y.
1994); Westin v. Shalala, 845 F. Supp. 1446 (D. Kan.
1994).

Additionally, Petitioner asserts that her conviction was
obtained by fraudulent means, alleging that the
prosecutor told her that a guilty plea would have no
adverse effect on her ability to work in her former
profession. Petitioner asserts also that her conviction
caused her to cease working in the health field in June
1994, and that, accordingly, she should be credited with
this time against the five-year exclusion period.
However, these arguments, too, do not avail her, since it
is well established that, where the I.G. excludes an
individual under the mandatory provisions of the Act, the
minimum period of exclusion is fixed by statute and is
justified by the conviction alone. Ni jal

M.D., et al., DAB CR171 (1992) at 2; 42 C.F.R.
1001.2007(d). Thus, in the case at hand, where the
record shows that Petitioner was convicted of a program
related offense, there is nothing left for the I.G. to
prove. Petitioner cannot use these administrative
proceedings to collaterally attack her prior conviction
by arguing that she was induced by fraud to plead to an
offense for which she was not really guilty. Douglas
Schram, R.Ph., DAB 1372, at 12 - 13 (1992); Sonia M.
Geourzoung, M.D., DAB CR286 (1993); Peter J. Edmonson,
DAB 1330 (1992).

Finally, I note that I have no authority to alter the
effective date of an exclusion directed and imposed by
the I.G. where the I.G. has acted within the discretion
afforded by the statute and regulations in establishing

the effective date of the exclusion. Shanti Jain, M.D.,
DAB 1398 (1993); Douglas Schram, M.D., DAB 1372 (1992);
Fred R. Spierer, DAB CR359 (1995). Petitioner has made

no showing that the I.G.'s imposition of an exclusion
upon her was unreasonably delayed. In any event, this is
not the appropriate forum for a challenge of that type.
7
CONCLUSION

Petitioner's exclusion, for at least five years, is
mandated by sections 1128(a)(1) and 1128(c)(3)(B) of the
Act because of her conviction of a criminal offense
related to the delivery of an item or service under
Medicaid.

/s/
Joseph K. Riotto

Administrative Law Judge
